DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is responsive to the amendment filed 12/17/2020 for application 16131716.  Claims 9, 11, & 13-16 are canceled by Applicant.  Claims 21-23 are newly presented by Applicant.  Claims 1-8, 10, 12, & 17-23 are pending.  Claims 4, 12, & 17-18 were previously withdrawn from consideration.  

Drawings
The drawings were received on 12/17/2020.  These drawings are accepted.

Response to Arguments
Applicant’s arguments with respect to all claims have been considered and are persuasive in view of the examiner’s amendment below.  Specifically, Applicant argued in the response filed 12/17/2020 that the temperature of the fuel must remain low enough to cool inlet air.  

Election/Restrictions
Claims 1 & 19 are allowable in view of the examiner’s amendment below. The restriction requirement between apparatus and method, as set forth in the Office action mailed on 4/1/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between the apparatus and the method is withdrawn.  Claims 12 & 17-18, directed to the method, are no longer withdrawn from 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The election of species requirement from the restriction mailed 4/1/2020 is unaffected by the withdrawal of the restriction between apparatus and method above.  The provisions of 35 U.S.C. 121 would still be applicable for any continuation or divisional application directed to the unelected species.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Erik Wright on 3/25/2021.
The application has been amended as follows: 
IN THE CLAIMS:
1.  A gas turbine engine system comprising: 
a gas turbine engine comprising: 
an air inlet configured to receive an inlet air flow; 
a compressor configured to compress the inlet air flow to produce a compressed air flow; 
, the gaseous fuel being at a first pressure; 
a turbine fluidly coupled to the combustor and configured to extract energy from expansion of the combustion gas flow to produce an exhaust gas flow; and 
a heat exchange system, the heat exchange system comprising an inlet heat exchanger configured to transfer thermal energy from [[an]] the inlet air flow to a fuel, the heat exchange system configured to produce the gaseous fuel at a second pressure greater than the first pressure
a turbo-generator comprising: 
a fuel turbine fluidly coupled to the heat exchange system and the combustor, wherein the fuel turbine is configured to extract energy from expansion of the gaseous fuel at the second pressure, and wherein the gas turbine engine system is configured to provide expanded gaseous fuel from the fuel turbine to the combustor at the first pressure; 
a fuel pump configured to be driven by the fuel turbine and to deliver a cryogenic fuel, wherein the fuel pump is fluidly coupled to a fuel tank configured to store the cryogenic fuel and fluidly coupled to the heat exchange system; and 
a motor/generator comprising a cooling jacket, wherein the motor/generator is configured to be driven by the fuel turbine and wherein the cooling jacket is fluidly coupled to the fuel tank and the fuel pump and positioned in fluid communication between the fuel tank and the fuel pump.  

2. - - CANCELED - - 

3.  The gas turbine engine system of claim [[2]] 1,  

4. - - CANCELED - -

5.  The gas turbine engine system of claim [[2]] 1, wherein the heat exchange system further comprises an exhaust heat exchanger fluidly coupled to the inlet heat exchanger and configured to transfer thermal energy from the exhaust gas flow to the fuel received from the inlet heat exchanger.  

7.  The gas turbine engine system of claim 5, wherein the fuel turbine comprises multiple stages  

8.  The gas turbine engine system of claim 5, wherein the fuel pump and the  

12.  A method of operating a gas turbine engine system, the method comprising: 
receiving an inlet air flow from an inlet of [[the]] a gas turbine engine of the gas turbine engine system; 
cooling the inlet air flow of the gas turbine engine via a first heat exchanger of a heat exchange system of the gas turbine engine to produce a cooled air flow, wherein the cooling from the inlet air flow to a cryogenic liquid fuel; 
compressing the cooled air flow in of the gas turbine engine to produce a compressed air flow; 
vaporizing the cryogenic liquid fuel to produce a gaseous fuel, wherein the cryogenic fuel is vaporized in one of the first heat exchanger or a second heat exchanger of the heat exchange system; 
extracting energy from expansion of the gaseous fuel through a fuel turbine of a turbo-generator, wherein expansion of the gaseous fuel produces a gaseous fuel having a pressure greater than a pressure of the compressed air flow, wherein the fuel turbine is fluidly coupled to the heat exchange system and a combustor of the gas turbine engine; 

a fuel pump configured to be driven by the fuel turbine and to deliver the cryogenic liquid fuel to the first heat exchanger, the fuel pump being fluidly coupled to a fuel tank configured to store the cryogenic fuel and fluidly coupled to the first heat exchanger; and
a motor/generator configured to be driven by the fuel turbine; 
combusting a mixture of the gaseous fuel received from an outlet of the fuel turbine and the compressed air flow received from the compressor in the combustor of the gas turbine engine to produce a combustion gas flow, wherein the gaseous fuel from the fuel turbine is received at the combustor 
extracting energy from expansion of the combustion gas flow in a turbine of the gas turbine engine, the turbine fluidly coupled to the combustor and configured to produce an exhaust gas flow, wherein the second heat exchanger is configured to transfer thermal energy from the exhaust gas flow to produce the gaseous fuel; 
cooling the  

19.  A gas turbine engine 
a fuel tank for storing a cryogenic fuel;
a gas turbine engine comprising:
	an air inlet configured to receive an inlet air flow; and
a turbo-generator system comprising:
a fuel turbine configured to extract energy from expansion of a gaseous fuel; 
a fuel pump configured to be driven by the fuel turbine and to deliver [[a]] the cryogenic liquid fuel to the gas turbine engine for combustion; 
a motor/generator configured to be driven by the fuel turbine, the motor/generator comprising a cooling jacket fluidly coupled to the fuel pump and configured to cool the the fuel tank 
a heat exchange system in fluid communication with the fuel pump and configured to transfer thermal energy to the cryogenic liquid fuel to produce the gaseous fuel supplied to the fuel turbine, the heat exchange system comprising an inlet heat exchanger configured to transfer thermal energy from the inlet air flow to the cryogenic liquid fuel.  

20. The gas turbine engine  

21.  The gas turbine engine further comprises , and wherein each of the inlet heat exchanger and the exhaust heat exchanger is configured to deliver the gaseous fuel directly to the fuel turbine.  

22.  The gas turbine engine system of claim 1, wherein the heat exchange system further comprises , and wherein each of the inlet heat exchanger and the exhaust heat exchanger is configured to deliver the gaseous fuel directly to the fuel turbine.  

23.  The method of claim 12, and further comprising delivering the gaseous fuel from the [[inlet]] first heat exchanger directly to the fuel turbine.

Allowable Subject Matter
Claims 1, 3, 5-8, 10, 12, & 17-23 are allowed.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741